Name: Commission Regulation (EC) No 3019/95 of 20 December 1995 amending Regulation (EC) No 1489/95 setting export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade policy;  international trade;  political geography
 Date Published: nan

 28. 12. 95 EN Official Journal of the European Communities No L 314/65 COMMISSION REGULATION (EC) No 3019/95 of 20 December 1995 amending Regulation (EC) No 1489/95 setting export refunds on fruit and vegetables 3846/87 establishing an agricultural product nomencla ­ ture for export refunds (*), to the agricultural product nomenclature for export refunds in respect of oranges, applicable from 1 January 1996 ; Whereas the Management Committee for Fruit and Vege ­ tables has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), and in parti ­ cular Article 26 ( 11 ) thereof, Whereas Commission Regulation (EC) No 1489/95 (3), as last amended by Regulation (EC) No 2703/95 (4), fixes the quantities which may be covered by applications for export licences other than for food aid ; Whereas, given the present trends on the market, the quantities and rates of refund for forthcoming periods should be amended ; Whereas account should be taken of the amendments, introduced by Commission Regulation (EC) No 2996/95 0, amending Commission Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EC) No 1489/95 are hereby replaced by Annexes I and II hereto respectively. Article 2 This Regulation shall enter into force on 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 118 , 20 . 5. 1972, p. 1 . (2) OJ No L 132, 16. 6 . 1995, p. 8 . 0 OJ No L 145, 29. 6. 1995, p. 75. (&lt;) OJ No L 280, 23. 11 . 1995, p. 31 . n OT No L 312. 23. 12. 1995, p. 31 . ( «) OJ No L 366, 24. 12. 1987, p. 1 . A N N E X I A N N E X I R A TE S A N D Q U A N TI TI ES LA ID D O W N FO R TH E A LL O C A TI O N O F LI C EN C ES W IT H A D V A N C E FI X IN G O F TH E R E FU N D No L 314/66 1 EN 1 Official Journal of the European Communities 28 . 12. 95 \ I Re fin ed ra te (2) (E CU /t ne t) Q ua nt iti es pr ov id ed fo r pe r lic en ce s iss ui ng pe rio d (in to nn es ) P ro du ct P ro du ct co de D es ti na ti on co de 0 L ic en ce iss ui ng pe rio d N ov em be r/ D ec em be r 19 95 Ja nu ar y/ Fe br ua ry 19 96 M ar ch / A pr il 19 96 M ay / Ju ne 19 96 L ic en ce s ap pl ie d fr om 25 .1 0. 19 95 to 2. 1. 19 96 L ic en ce s ap pl ie d fr om 3. 1. 19 96 to 21 .6 .1 99 6 P er io d fo r su bm is si on of ap pl ic at io ns Fr om 25 .1 0. 19 95 to 2 .1 .1 99 6 Fr om 3. 1. 1 99 6 to 22 .2 .1 99 6 Fr om 23 .2 .1 99 6 to 23 .4 . 19 96 F ro m 24 .4 .1 99 6 to 21 .6 . 19 96 T om at oe s 07 02 00 15 10 0 07 02 00 20 10 0 0 7 0 2 00 25 10 0 07 02 00 30 10 0 07 02 00 35 10 0 07 02 00 40 10 0 07 02 00 45 10 0 07 02 00 50 10 0 F 50 ,8 41 ,3 3 87 9 1 39 7 6 70 3 13 09 5 S he ll ed al m on ds 08 02 12 90 00 0 F 10 9, 3 88 ,9 33 6 13 6 31 5 41 9 H az el nu ts in sh el l 08 02 21 00 00 0 F 12 7, 7 10 3, 8 87 10 9 12 Sh el le d ha ze ln ut s 08 02 22 00 00 0 F 24 6, 3 20 0, 2 1 76 6 73 1 58 9 66 2 W al nu ts in sh el l 08 02 31 00 00 0 F 15 8, 3 12 8, 7 24 1 13 5 1 O ra ng es 08 05 10 01 20 0 08 05 10 05 20 0 08 05 10 09 20 0 08 05 10 11 20 0 08 05 10 15 20 0 08 05 10 19 20 0 08 05 10 21 20 0 08 05 10 25 20 0 08 05 10 29 20 0 08 05 10 31 20 0 08 05 10 33 20 0 08 05 10 35 20 0 08 05 10 37 20 0 08 05 10 38 20 0 08 05 10 39 20 0 08 05 10 42 20 0 08 05 10 44 20 0 08 05 10 46 20 0 08 05 10 51 20 0 08 05 10 55 20 0 08 05 10 59 20 0 08 05 10 61 20 0 08 05 10 65 20 0 08 05 10 69 20 0 A C 12 4, 3 10 1, 0 76 53 9 61 76 6 47 56 5 10 54 7 Pr od uc t Pr od uc t co de D es tin at io n co de 0 R ef in ed r at e( 2) (E C U /t n et ) Li ce nc es ap pl ie d fr om 2 5. 10 .1 99 5 to 2 . 1 . 19 96 Li ce nc es ap pl ie d fr om 3 .1 .1 99 6 to 2 1. 6 .1 99 6 Q ua nt it ie s pr ov id ed f or p er l ic en ce s is su in g pe ri od (in t on ne s) Li ce nc e is su in g pe ri od Pe ri od f or su bm is si on o f ap pl ic at io ns N ov em be r/ D ec em be r 19 95 Fr om 2 5. 10 .1 99 5 to 2 .1 . 1 99 6 Ja nu ar y/ Fe br ua ry 1 99 6 Fr om 3 .1 . 19 96 to 2 2. 2 . 19 96 M ar ch / A pr il 19 96 Fr om 2 3. 2 . 19 96 to 2 3. 4 . 1 99 6 M ay / Ju ne 1 99 6 Fr om 2 4. 4. 19 96 to 2 1. 6 . 19 96 Le m on s Ta bl e gr ap es A pp le s Pe ac he s an d ne ct ar in es 08 05 3 0 20 1 00 08 05 3 0 30 1 00 08 05 3 0 40 1 00 15 2, 5 12 4, 0 10 2 0 1 18 0 8 0 16 2 03 10 8 85 08 06 08 06 08 06 08 06 08 06 08 06 08 06 1 0 21 2 00 10 2 9 20 0 10 3 0 20 0 10 4 0 20 0 10 5 0 20 0 10 6 1 20 0 10 6 9 20 0 54 ,7 44 ,5 7 09 7 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 1 0 51 9 10 10 5 3 91 0 10 5 9 91 0 10 6 1 91 0 10 6 3 91 0 10 6 9 91 0 10 7 1 91 0 10 7 3 91 0 10 7 9 91 0 10 9 2 91 0 10 9 4 91 0 10 9 8 91 0 90 ,4 73 ,5 14 61 6 7 53 1 5 26 2 4 99 9 08 09 3 0 08 09 3 0 08 09 3 0 08 09 3 0 08 09 3 0 08 09 3 0 08 09 3 0 08 09 3 0 08 09 3 0 08 09 3 0 11 1 0 0 19 1 00 2 1 1 0 0 29 1 00 31 1 00 39 1 00 41 1 00 49 1 00 51 1 00 59 1 00 56 ,5 45 ,9 (') T he d es tin at io n co de s ar e de fin ed a s fo ll ow s: A : N or w ay , Ic el an d, G re en la nd , Po la nd , H un ga ry , R om an ia , Bu lg ar ia , A lb an ia , Es to ni a, L at vi a, L ith ua ni a, A rm en ia , A ze rb ai ja n, B el ar us , G eo rg ia , K az ak hs ta n, K yr gy zs ta n, M ol do va , R us si a, T aj ik is ta n, T ur km en is ta n, U zb ek is ta n, U kr ai ne , Bo sn ia -H er ze go vi na , C ro at ia , Sl ov en ia , Fo rm er Y ug os la v R ep ub lic o f M ac ed on ia , M al ta . B : Fa er oe s, A fr ic an c ou nt ri es a nd te rr ito ri es e xc ep t So ut h A fr ic a, c ou nt ri es o f th e A ra bi an P en in su la ( Sa ud i A ra bi a, B ah ra in , Q at ar , O m an , U ni te d A ra b Em ir at es ( A bu D ha bi , D ub ai , S ha rj ah , A jm an U m m a l Q ai w ai n, R as al K ha im ah , Fu ja ir ah ), K uw ai t, Y em en ), Sy ri a, I ra n, J or da n, B ol iv ia , Br az il, V en ez ue la , Pe ru , Pa na m a, E cu ad or , C ol om bi a. C : Sw itz er la nd , C ze ch R ep ub lic , Sl ov ak ia . D : H on g K on g, S in ga po re , M al ay sia , In do ne si a, T ha ila nd , Ta iw an , Pa pu a N ew G ui ne a, L ao s, C am bo di a, V ie tn am , U ru gu ay , Pa ra gu ay , A rg en tin a, M ex ic o, C os ta R ic a. E : A ll de st in at io ns e xc ep t Sw itz er la nd . F : A ll de st in at io ns . (*) F or r ef un ds t o be g ra nt ed o n ex po rt s to t he F ed er al R ep ub lic o f Y ug os la vi a (S er bi a an d M on te ne gr o) t he r eq ui re m en ts o f R eg ul at io n (E E C ) N o 99 0/ 93 m us t be m et .' 1 05 4 28. 12. 95 I EN I Official Journal of the European Communities No L 314/67 F F A B D E A N N E X II A N N E X II IN D IC A TI V E RA TE S A N D Q U A N TI TI ES LA ID D O W N FO R TH E A LL O C A TI O N O F LI C EN C ES W IT H O U T A D V A N C E FI X IN G O F TH E R EF U N D No L 314/68 EN Official Journal of the European Communities 28 . 12. 95 P ro du ct P ro du ct co de D es ti na ti on co de C) R ef un d ra te (J) (E CU /t ne t) Q ua nt iti es pr ov id ed fo r pe r lic en ce iss ui ng pe rio d (in to nn es ) Ja nu ar y/ Fe br ua ry 19 96 M ar ch / A pr il 19 96 M ay / Ju ne 19 96 T om at oe s 07 02 00 15 10 0 F 41 3 4 02 6 13 09 5 07 02 00 20 10 0 I I ti lI I 07 02 00 25 10 0 I l I l - " 07 02 00 30 10 0 \ I l I I 0 7 0 2 00 35 10 0 I - I l i I I 0 7 0 2 00 40 10 0 I l I l I I 07 02 00 45 10 0 I I l i 07 02 00 50 10 0 \ I \ Sh el le d al m on ds 08 02 12 90 00 0 F 88 ,9 13 6 31 5 41 9 H az el nu ts in sh el l 0 8 0 2 21 00 0 0 0 F 10 3, 8 10 9 12 Sh el le d ha ze ln ut s 08 02 22 00 00 0 F 20 0, 2 73 1 58 9 66 2 W al nu ts in sh el l 08 02 31 00 00 0 F 12 8, 7 13 5 1 O ra ng es 08 05 10 01 20 0 A 10 1, 0 61 75 5 47 5 5 7 10 54 5 08 05 10 05 20 0 C I l I I I I 08 05 10 09 20 0 \ l i I 08 05 10 11 20 0 I l I I I I 08 05 10 15 20 0 I I I l I I I 0 8 0 5 10 19 20 0 I l I I I I I I 08 05 10 21 20 0 I I I l 08 05 10 25 20 0 \ I l 08 05 10 29 20 0 I I I l I I I 08 05 10 31 20 0 I I I I I 08 05 10 33 2 0 0 I l I I I 08 05 10 35 20 0 \ \ I I I 08 05 10 37 20 0 I I I l I I I 08 05 10 38 20 0 I I \ I I 08 05 10 39 20 0 I l I l I I I 08 05 10 42 20 0 I I l I I 0 8 0 5 10 4 4 2 0 0 I l l I I I 08 05 10 46 20 0 l I I l I 08 05 10 51 20 0 \ \ I I 08 05 10 55 20 0 \ l f I 08 05 10 59 20 0 \ \ I I 08 05 10 61 20 0 \ l I 08 05 10 65 20 0 \ l f 08 05 10 69 20 0 \ \ \ Q ua nt iti es pr ov id ed fo r pe r lic en ce iss ui ng pe rio d (in to nn es ) P ro du ct P ro du ct co de R ef un d ra te (2) (E CU /t ne t) D es ti na ti on co de 0 L em on s 12 4, 0 08 05 30 20 10 0 08 05 30 30 10 0 08 05 30 40 10 0 Ta bl e gr ap es 44 ,5 08 06 08 06 08 06 08 06 08 06 0 8 0 6 08 06 10 21 20 0 10 29 20 0 10 30 20 0 10 40 20 0 10 50 20 0 10 61 20 0 10 69 20 0 Ap pl es 73 ,5 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 10 51 91 0 10 53 91 0 10 59 91 0 10 61 91 0 10 63 91 0 10 69 91 0 10 71 91 0 10 73 91 0 10 79 91 0 1 0 9 2 9 1 0 10 94 91 0 10 98 91 0 28 . 12. 95 1 EN I Official Journal of the European Communities No L 314/69 P ea ch es an d ne ct ar in es 45 ,9 08 09 30 08 09 30 08 09 30 08 09 30 08 09 30 08 09 30 08 09 30 08 09 30 08 09 30 08 09 30 11 10 0 19 10 0 21 10 0 29 10 0 31 10 0 39 10 0 41 10 0 49 10 0 51 10 0 59 10 0 (') Th e de sti na tio n co de s ar e de fin ed as fo llo ws : A : No rw ay ,I ce lan d, Gr ee nl an d, Po lan d, Hu ng ar y, Ro m an ia ,B ulg ari a, Al ba ni a, Es to ni a, La tvi a, Li th ua ni a, Ar m en ia ,A ze rb aij an ,B ela ru s, Ge or gi a, Ka za kh sta n, Ky rg yz sta n, M old ov a, Ru ssi a, Ta jik ist an ,T ur km en ist an , Uz be ki sta n, Uk ra in e, Bo sn ia- He rz eg ov in a, Cr oa tia ,S lov en ia, Fo rm er Yu go sla v Re pu bl ic of M ac ed on ia, M alt a B : Fa ero es ,A fri ca n co un tri es an d ter rit or ies ex ce pt So ut h Af ric a, co un tri es of th e Ar ab ian Pe ni ns ul a (S au di Ar ab ia, Ba hr ain ,Q ata r, Om an ,U ni ted Ar ab Em ira tes (A bu Dh ab i, Du ba i, Sh arj ah ,A jm an ,U m m al Qa iw ain ,R as al Kh aim ah ,F uj air ah ), Ku wa it, Ye m en ), Sy ria , Ira n, Jo rd an ,B oli via , Br az il, Ve ne zu ela ,P er u, Pa na m a, Ec ua do r, Co lo m bi a C : Sw itz er lan d, Cz ec h Re pu bl ic , Sl ov ak ia D :H on g Ko ng ,S in ga po re ,M ala ys ia, In do ne sia ,T ha ila nd ,T aiw an ,P ap ua Ne w Gu in ea ,L ao s, Ca m bo di a, Vi etn am ,U ru gu ay ,P ar ag ua y, Ar ge nt in a, M ex ico ,C os ta Ri ca E : Al l de sti na tio ns ex ce pt Sw itz er lan d F : A ll de st in at io ns (2) Fo r re fu nd s to be gr an ted on ex po rts to th e Fe de ra l of Yu go sla via (S erb ia an d M on ten eg ro ) th e re qu ire m en ts of Re gu lat io n (E EC ) No 99 0/ 93 m us t be m et .'